                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PRODUCTS AND VENTURES                              CASE NO. 16-cv-00669-YGR
                                         INTERNATIONAL,
                                   7
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   8                                                        WITHDRAW AS COUNSEL OF RECORD FOR
                                                  vs.                                       DEFENDANTS
                                   9
                                         AXUS STATIONARY (SHANGHAI) LTD., ET                Re: Dkt. No. 282
                                  10     AL.,

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of Winston & Strawn LLP’s (“Winston”) motion to withdraw as
                                  14   counsel of record for defendants, Axus Stationery (Shanghai) Co. Ltd., Shanghai Marco Stationery
                                  15   Co. Ltd., Shanghai Laikesheng Pen Material Co. Ltd. d/b/a Shanghai Lexon, Kenpark Ltd., Andre
                                  16   Viegas, and Peifeng Xu and defendant/counterclaimant Roberta Trading Corporation (collectively,
                                  17   “defendants”). (Dkt. No. 282).
                                  18          On January 2, 2019, the Court afforded defendants the opportunity to object to Winston’s
                                  19   motion by no later than January 15, 2019. (Dkt. No. 285.) Defendants filed a “Confidential
                                  20   Statement” on January 15, 2019 in response to the Court’s order. (Dkt. No. 288-3.)1
                                  21          Having carefully reviewed the motion and papers submitted, and for good cause appearing,
                                  22   the Court GRANTS Winston’s motion to withdraw as counsel of record for defendants. Further,
                                  23   given that judgment in this matter has been issued, the Court finds that corporate representation is
                                  24   not legally required.
                                  25

                                  26          1
                                                  Together with their Confidential Statement, defendants filed an administrative motion to
                                  27   file the statement under seal. (Dkt. No. 288.) The Court finds that disclosure of the Confidential
                                       Statement would be against the public interest because the need to protect privileged attorney-
                                  28   client communications outweighs the public’s need for disclosure. Accordingly, and for good
                                       cause shown, defendants’ sealing motion is GRANTED.
                                   1          This Order terminates Docket Numbers 282 and 288.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: January 22, 2019
                                                                                             YVONNE GONZALEZ ROGERS
                                   5                                                    UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
